UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-16880 BNL FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (I.R.S. Employer Identification No.) 7010 Hwy 71 W., Ste 100 Austin, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of“large accelerated filer,” “accelerated filer,” and“smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filerxSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of June 30, 2010, the Registrant had 15,095,743 shares of Common Stock, no par value, outstanding. Table of Contents Table of Contents Page PART I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Internal Control and Procedures 16 Item 4T. Controls and Procedures 16 PART II Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES PART I - FINANCIAL INFORMATION Item 1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors BNL Financial Corporation We have reviewed the accompanying Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of June 30, 2010 and the related Consolidated Statements of Income and Comprehensive Income for the three-month and six-monthperiods ended June 30, 2010 and 2009 and the Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2010 and 2009.These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board, the Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of December31, 2009 and the related Consolidated Statements of Income and Comprehensive Income, Changes in Shareholders’ Equity and Cash Flows for the year then ended (not presented herein); and in our report dated March 30, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying Consolidated Balance Sheet as of December31, 2009 is fairly stated, in all material respects, in relation to the Consolidated Balance Sheet from which it has been derived. /s/ Smith, Carney & Co. Oklahoma City,Oklahoma SMITH, CARNEY & CO., p.c. August 13, 2010 3 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS 2010 (Unaudited) 2009 (Audited) Cash and cash equivalents $ $ Investment in fixed maturities, at fair value Available for Sale (amortized cost $42,000) Investment in fixed maturities, at amortized cost, Held to Maturity (fair value $16,896,556; $18,423,612, respectively) Other long-term investments (fair value $677,256, $769,663) Investment in equity securities (cost $611,559, $711,915) Total Investments, Including Cash and Cash Equivalents Accrued investment income Furniture and equipment, net Deferred policy acquisition costs Policy loans Receivable from reinsurer Premiums due and unpaid Income tax assets Intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Liabilities for future policy benefits $ $ Policy claims payable Annuity deposits Deferred annuity profits Premium deposit funds Supplementary contracts without life contingencies Advanced and unallocated premium Commissions payable Accrued taxes and expenses Bonds payable Other liabilities Total Liabilities Shareholders' Equity: Common stock, $.02 stated value, 45,000,000 shares authorized, 15,463,965shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated surplus Treasury stock at cost, 368,222; 343,194 shares, respectively (465,794 ) (432,775 ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes and Independent Accountants’ Report 4 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended June 30 Six Months Ended June 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Income: Premium income $ Vision insurance income Net investment income Realized gains on debt retirement Realized gains (loss) ) ) Total Income Expenses: Liability for future policy benefits expense ) ) Policy benefits and other insurance costs Amortization of deferred policy acquisitioncosts Operating expenses Taxes, other than income, fees and assessments Total Expenses Income from Operations before Income Taxes Provision for income taxes Net Income $ Net income per common share (basic and diluted) $ Weighted average number of fully paid common shares Other comprehensive income (loss), net of tax: Unrealized gains (losses) on securities: Unrealized holding gain (loss) arising during period (net of tax) $ ) $ $ ) $ Reclassification adjustment for loss included in net income ) ) Other Comprehensive Income (loss) ) ) Comprehensive Income $ See accompanying notes and Independent Accountants’ Report 5 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, Cash flows from operating activities: (Unaudited) (Unaudited) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Realized (gain) loss on investments (2,694 ) Realized gain on debt retirement ) (15,985 ) Decrease in deferred tax asset ) (29,000 ) Depreciation Amortization of deferred acquisition costs, and intangibles Accretion of bond discount Change in assets and liabilities: Decrease in accrued investment income (Increase) decrease in premiums due and unpaid ) Increase (decrease) in liability for future policy benefits Increase (decrease) in policy claims payable (73,772 ) Increase (decrease) in annuity deposits and deferred profits ) Increase (decrease) in premium deposit funds (653 ) Increase in advanced and unallocated premium Increase in commissions payable (6,263 ) Other, decrease ) (178,242 ) Net Cash Provided By Operating Activities Cash flows from investing activities: Proceeds from maturity or redemption - Held to Maturity Investments Proceeds from sale of equity securities - Proceeds from sale of furniture and equipment ) - Purchase of furniture and equipment ) (32,571 ) Purchase of fixed maturity securities - Held to Maturity Investments ) (5,512,934 ) Other investments – Line of credit payments received (2,033 ) Net Cash Provided By In Investing Activities Cash flows from financing activities: Net payments on supplementary contracts ) (1,533 ) Purchase of treasury stock ) (109,679 ) Dividends to shareholders ) - Bonds payable purchased ) (16,422 ) Exercised stock options - Net Cash Used In Financing Activities ) (127,634 ) Net Increase in Cash and Cash Equivalents Cash And Cash Equivalents, Beginning Of Period Cash And Cash Equivalents, End Of Period $ $ See accompanying notes and Independent Accountant’s Report 6 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The accompanying Consolidated Financial Statements (unaudited) as of June 30, 2010 have been reviewed by independent certified public accountants. In the opinion of management, the aforementioned financial statements contain all adjustments necessary to present fairly the financial position as of June 30, 2010, and the results of operations and cash flows for the period ended June 30, 2010.All such adjustments are of a normal and recurring nature. The statements have been prepared to conform to the requirements of Form 10-Q and do not necessarily include all disclosures required by generally accepted accounting principles (GAAP). The reader should refer to the Company's Annual Report on Form 10-K for the year ended December 31, 2009, previously filed with the Commission, for financial statements for the year ended December 31, 2009, prepared in accordance with GAAP. Net income per share of common stock is based on the weighted average number of outstanding common shares. 2.Change in Accounting Estimate The group dental claims loss ratio was 63.9% during the first six months of 2010 compared to 62.8% for the same period in 2009.The claims liability at December 31, 2009 was over estimated by approximately $34,000, which had the effect of decreasing claims expense in 2010 in accordance with the ASC 250-10 requirements regarding accounting for a change in estimate.The over estimation of claims liability at December 31, 2009 resulted in an increase in net income of approximately $28,200, net of tax, for the six months ended June 30, 2010.Due to the monthly fluctuation in claims incurred this accrual is difficult to estimate. 3.Investments The amortized cost and estimated market value of investments in fixed maturity securities are as follows: Portfolio Designated “Held to Maturity” June 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value US Treasury securities and obligations of US government corporations and agencies $ $ $
